Per Curiam.

This court finds that respondent has violated DR 1-102(A)(1), a lawyer shall not violate a Disciplinary Rule; DR 1-102(A)(3), a lawyer shall not engage in illegal conduct involving moral turpitude; and DR 1-102(A)(6), a lawyer shall not engage in any other conduct that adversely reflects on his fitness to practice law.
We concur in the board’s conclusion regarding the appropriate sanction. Therefore, it is the order of this court that respondent be indefinitely suspended from the practice of law in the state of Ohio.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.